           Case 2:20-cv-01748-GMN-VCF Document 20 Filed 10/09/20 Page 1 of 2




 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 532
 2   OLIVER J. PANCHERI, ESQ.
     Nevada Bar No. 7476
 3
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6             opancheri@santoronevada.com
 7
     Attorneys for Defendant Caesars Entertainment Corporation
 8
                                  UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10

11   ROBERT ANTHONY LAY,                             Case No.: 2:20-cv-01748-GMN-VCF

12                  Plaintiffs,                      STIPULATION AND ORDER TO
                                                     EXTEND TIME FOR DEFENDANT TO
13   v.                                              RESPOND TO COMPLAINT
                                                               (First Request)
14   CAESARS ENTERTAINMENT
15   CORPORATION,

16                  Defendants.

17

18          WHEREAS Plaintiff ROBERT ANTHONY LAY (“Plaintiff”) filed his Complaint against
19   Defendant CAESARS ENTERTAINMENT CORPORATION (“Caesars”) on July 20, 2020 in the
20   Circuit Court for Baltimore City, Maryland, Case No. 24C20003055 [ECF No. 2];
21          WHEREAS Caesars filed a Notice of Removal on September 15, 2020 removing the case
22   to the United States District Court for the District of Maryland, Case No. 1:20-cv-02674-DKC
23   [ECF No. 1];
24          WHEREAS the parties filed a Joint Motion for Transfer of Action to the United States
25   District Court for the District of Nevada, Northern Division, and Incorporated Memorandum of
26   Law on September 15, 2020 (the “Joint Motion to Transfer”) [ECF No. 7];
27
           Case 2:20-cv-01748-GMN-VCF Document 20 Filed 10/09/20 Page 2 of 2




 1          WHEREAS the Joint Motion to Transfer was granted [ECF No. 11] and the case was
 2   transfer to the United States District Court for the District of Nevada on September 21, 2020, Case
 3   No. 2:20-cv-01748-GMN-VCF [ECF No. 14];
 4          WHEREAS the deadline for Caesars to respond to Plaintiff’s Complaint is currently
 5   October 12, 2020 [ECF No. 11];
 6          WHEREAS this is the first request for Caesars to respond to Plaintiff’s Complaint;
 7          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
 8   for the named parties hereto, that the time for Caesars to respond to Plaintiff’s Complaint is now
 9   extended to October 26, 2020.
10    DATED this 8th day of October, 2020.             DATED this 8th day of October, 2020.

11    THE VERSTANDIG LAW FIRM, LLC                     SANTORO WHITMIRE
12
      /s/ Maurice Verstandig                           /s/ Oliver J. Pancheri
13    MAURICE VERSTANDIG, ESQ.                         NICHOLAS J. SANTORO, ESQ.
      Nevada Bar No. 15346                             Nevada Bar No. 532
14    1452 W. Horizon Ridge Pkwy, Suite 665            OLIVER J. PANCHERI, ESQ.
      Henderson, Nevada 89012                          Nevada Bar No. 7476
15    Tel.: (301) 444-4600 / Fax: (301) 444-4600       10100 W. Charleston Blvd., Suite 250
      Email: mac@mbvesq.com                            Las Vegas, Nevada 89135
16
                                                       Tel.: (702) 948-8771 / Fax: (702) 948-8773
17    Attorneys for Plaintiff Robert Anthony Lay       Email: nsantoro@santoronevada.com
                                                               opancheri@santoronevada.com
18
                                                       Attorneys for Defendant Caesars
19                                                     Entertainment Corporation
20

21                                                     IT IS SO ORDERED:
22

23
                                                       UNITED STATES MAGISTRATE JUDGE
24                                                            10-9-2020
                                                       Dated:
25

26

27

                                                    -2-
